Broyles, C. J.
1. “In the absence of an express agreement to do so, a landlord is under no duty to repair a patent defect in the rented premises where its existence was known, to the tenant at the time the rent contract was entered into; and subsequent notice by a tenant of the existence of such a defect would not place upon the landlord apy duty of inspection or repair.” Mitchell v. Clark, 39 Ga. App. 714 (148 S. E. 420), and cit.
2. “Where there is no conflict in the evidence, and that introduced with all reasonable deductions or inferences therefrom demands a particular verdict, the court may direct the jury to find for the party entitled thereto.” Civil Code (1910), § 5926.
3. Under the foregoing rulings and the facts of the instant case, the court did not err in directing a verdict in favor of the plaintiff’ for the full amount sued for, or subsequently in refusing the grant of a new trial.-

Judgment affirmed.


Luke and Bloodtcorth, JJ., concur.